Citation Nr: 1015933	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-14 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to a rating higher than 10 percent for muscle 
contraction headaches.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1985 to February 2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 2005 and in August 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  

The claim of service connection for a cervical spine 
disability has been raised by the Veteran's representative in 
a statement dated and received in March 2009, but has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ, 
or RO).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the RO for appropriate action.  

In November 2007, the Veteran submitted additional evidence 
and waived the right to have the evidence initially 
considered by the RO.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claims of service connection for a low back disability 
and a left knee disability, the Veteran complained of left 
knee and low back pain in service.  He underwent a pre-
discharge VA examination in December 2004, at which time the 
examiner diagnosed a normal thoracolumbar spine and a normal 
left knee.  After discharge from service in February 2005, 
the Veteran asserted that his low back and left knee 
continued to bother him, and he submitted records of 
treatment for his low back, dated in August 2007 and in 
January 2008.  In view of the Veteran's ongoing symptoms of 
low back and left knee pain, the Veteran should be 
reexamined.  

On the claim for increase for headaches, the Veteran 
underwent a VA neurological examination in August 2006, and 
the examiner reported that the Veteran's headaches did not 
affect his occupation.  In February 2007, the Veteran 
asserted that his headaches continued to bother him to such 
an extent that he had taken numerous sick days from work.  

Also, in March 2009, the Veteran requested that his headaches 
be rated under the criteria for traumatic brain injury as the 
headaches were due to an in-service vehicle accident.  Since 
the August 2006 VA examination, VA has amended the criteria 
for rating traumatic brain injuries.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2009); 73 Fed. Reg. 54693 (Sept. 23, 
2008).  The amended criteria apply to all claims received by 
VA on and after October 23, 2008.  While the old criteria 
applies to applications received by VA before that date, a 
Veteran whose residuals of a traumatic brain injury were 
rated under the pre-amended regulations may request review 
under the revised criteria, regardless whether his disability 
has worsened since the last review or whether VA receives any 
additional evidence.  

In light of the foregoing, the Veteran should be afforded 
another VA examination in which his claims file is reviewed 
in conjunction with the evaluation and the examination 
addresses any potential residuals of a traumatic brain injury 
as contemplated by Diagnostic Code 8045.

Finally, in a rating decision in March 2005, the RO denied, 
among other disabilities, service connection for a right knee 
disability.  In a statement received by the RO in March 2005, 
the Veteran expressed disagreement with the RO's decision in 
regard to the "right" knee.  When there has been an 
adjudication by the RO and a timely notice of disagreement 
has been filed, a statement of the case addressing the issue 
must be furnished to the Veteran.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of 
what evidence is needed to show residuals 
of a traumatic brain injury as described 
in 38 C.F.R. § 4.124a (2009). 

2.  Afford the Veteran a VA examination to 
determine whether the Veteran has a low 
back disability, that is, either residuals 
of a low back injury or a low back disease 
process and, if so, whether it is at least 
as likely as not that the current low back 
pathology is related to the Veteran's in-
service complaints of low back pain in 
2002. 

The examiner is asked to comment on the 
clinical significance that a pre-discharge 
VA examination in December 2004 was normal 
and since service and private records, 
dated in August 2007 and in January 2008, 
document low back pain.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made available 
to the examiner for review. 



3.  Afford the Veteran a VA examination to 
determine whether the Veteran has a left 
knee disability, that is, either residuals 
of a left knee injury or a left knee 
disease process and, if so, whether it is 
at least as likely as not that the current 
left knee pathology is related to the in-
service diagnosis of left knee bursitis in 
January 1989. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made available 
to the examiner for review. 

4.  Afford the Veteran for a VA 
examination to determine the current level 
of impairment due to the service-connected 
muscle contraction headaches, as well as 
any residuals of the traumatic brain 
injury sustained in January 1987.  

In evaluating the Veteran, the examiner 
should consider the three main areas of 
dysfunction listed in the revised rating 
criteria (see 38 C.F.R. § 4.124a 
(effective October 23, 2008)) that may 
have resulted from the Veteran's traumatic 
brain injury: cognitive, 
emotional/behavioral, and physical.  If 
deemed necessary, additional evaluation in 
one or more of these areas of dysfunction 
should be obtained in order that there may 
be a complete picture of the Veteran's 
residuals of a traumatic brain injury 
including headaches. 

The claims folder should be made available 
to the examiner.  

5.  Furnish the Veteran a statement of the 
case on the claim of service connection 
for a right knee disability.  In order to 
perfect an appeal of the claim to the 
Board, the Veteran must still timely file 
a substantive appeal after issuance of the 
statement of the case.

6.  After the development requested has 
been completed, adjudicate the claims of 
service connection for a low back 
disability and a left knee disability, and 
the claim for a higher rating for muscle 
contraction headaches.  If any benefit 
sought on appeal remains denied, furnished 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


